Citation Nr: 1220630	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable rating for essential hypertension.

2.  Entitlement to service connection for heart disease to include as secondary to service-connected essential hypertension.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1962 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon

In March 2012, the Veteran did not appear at a hearing before the Board.  In the absence of a request for postponement, the request for a hearing before the Board is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND 

On the claim for service connection for heart disease to include as secondary to service-connected essential hypertension, on VA examination in October 2008, in addition to essential hypertension, the Veteran's cardiac disease included coronary artery disease with angioplasties and stents, chronic heart failure, requiring oxygen, and atrial fibrillation.  The VA examiner did not specifically address the question of secondary service connection.  As the evidence is insufficient to decide the claim on a secondary basis, reexamination under the duty to assist is needed.

On the claim for increase essential hypertension, essential hypertension is currently rated as noncompensable under Diagnostic Code 7101.  





Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

On VA examination in October 2008, the blood pressure readings were 158/80, 156/78, 156/78.  The VA examiner stated that the Veteran was on numerous cardiac medications, but did not address whether any of the medications were for control of hypertension.  As the evidence is insufficient to decide the claim on the specific criteria for a compensable rating under Diagnostic Code 7101, reexamination under the duty to assist is needed. 

Accordingly, the claims are REMANDED for the following action: 

1.  Afford the Veteran a VA cardiology examination to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current heart disease, including coronary artery disease, chronic heart failure, or atrial fibrillation was caused by or aggravated by the service-connected essential hypertension. 








In formulating the opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in heart disease, that is, an irreversible worsening of the condition beyond its natural course due to the service-connected essential hypertension. 

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are several multiple potential causes or aggravating factors,  when one cause or aggravating factor is not more likely than any other to cause or aggravate heart disease and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

b).  The current level of disability due to service-connected essential hypertension. 

The VA examiner is asked to address whether the Veteran has a history of diastolic pressure predominantly 100 or more, which requires continuous medication for control. 

The Veteran's file must be made available to the VA examiner for review. 




2.  After the above development is completed, adjudicate the claim of service connection for heart disease, including secondary service connection, and the claim for increase for essential hypertension.   If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).







Department of Veterans Affairs


